FRED W. JONES, Jr., Judge.
The State of Louisiana, through the Department of Public Safety, appeals a district court judgment granting Trent J. *327Clarke a restricted driver’s license. Finding that the trial court exceeded its authority, we reverse.
In his petition for a restricted driver’s license pursuant to La.R.S. 32:415.1 1, Clarke alleged that the court to which his petition was addressed had previously granted him a restricted driver’s license on April 9,1980, but that his driving privileges were revoked on August 1, 1980 because of a reckless driving offense and a violation of a restriction placed by the court on his driving.
At the hearing on the petition, Clarke reiterated that he already had been issued one restricted driver’s license.
La.R.S. 32:415.1(C)2 explicitly states that a restricted driver’s license may be issued only one time.
Further, even if Clarke had not been issued a restricted driver’s license prior to filing this petition, under La.R.S. 32:415.-1(A)(1), a restricted driver’s license may be issued only after the first suspension or revocation of driving privileges. In re Taber, 393 So.2d 931 (La.App. 4th Cir. 1981); Vice v. Dept. of Public Safety, 393 So.2d 357 (La.App. 1st Cir. 1980); Fusilier v. Dept. of Public Safety, 389 So.2d 803 (La.App. 3rd Cir. 1980). Since Clarke had previously been granted a restricted driver’s license, it is obvious that the August 1,1980 revocation was not his first revocation or suspension.
For these reasons, it is clear that the trial court exceeded its authority in granting Clarke a second restricted driver’s license. Therefore, the judgment appealed is reversed and there is judgment in favor of the State of Louisiana, through the Department of Public Safety, denying the application of Trent J. Clarke for a restricted driver’s license. Appellee is assessed with costs of this appeal.

. A. (1) Upon suspension, revocation, or cancellation of a person’s drivers license for the first time only as provided for under R.S. 32:414(B), (C), (D), (E), and R.S. 32:415 said person after initial notice from the department shall have the right to file a petition in the district court of the parish in which the applicant is domiciled alleging that revocation of his driving privileges will deprive him or his family of the necessities of life or will prevent him from earning a livelihood. The district court is vested with jurisdiction to set the matter for contradictory hearing in open court upon ten days written notice to the department, and thereupon to determine whether the allegations of hardship have merit. . Upon determination by the court that the lack of a license would deprive the person or his family of the necessities of life, the court may order that the person be granted by the department a restricted license to enable the person to continue to support his family. .. .


. C. A violation of the restrictions or a subsequent conviction of any offense involving the operation of a motor vehicle during the term of the restricted license shall result in the extension of the period of suspension, revocation, or cancellation for one year from the date upon which the licensee would otherwise have been able to apply for new license and shall also constitute contempt of court. Suspension, revocation, or cancellation that results from such a violation shall not be subject to appeal as set forth in this Section. The restricted driving privileges for this Section may be allowed to a person only once. (Emphasis added)